Citation Nr: 0433559	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  03-10 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for hiatal hernia.

2.  Entitlement to service connection for a heart disorder, 
to include coronary artery disease (CAD), as due to high 
cholesterol.



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from September 1976  to 
September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In his April 2003 substantive appeal, the veteran requested a 
Travel Board Hearing.  In a letter dated in September 2004, 
the RO informed the veteran that his hearing was scheduled 
for November 2, 2004.  The veteran failed to appear for the 
hearing, and the case is being processed as if he did not 
request a hearing.

The issue of entitlement to service connection for a heart 
disorder, to include CAD, is REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  There is no evidence of a current clinical diagnosis of 
hiatal hernia.  The service medical records (SMRs) reflect no 
entries for complaints, findings, or treatment for a hiatal 
hernia.  The Report of Medical Examination For Retirement 
reflects that the abdomen and viscera were assessed as 
normal.

2.  There is no evidence of complaints, findings, or 
treatment for a hiatal hernia in the years immediately after 
the veteran's retirement.  The evidence of record does not 
show a hiatal hernia to have been caused or made worse by 
active military service.



CONCLUSION OF LAW

A hiatal hernia was not incurred in or aggravated by active 
service.  Hiatal hernia is not clinically established.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the decision in the case 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004), which held 
that the notice and assistance provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), should be provided to a claimant prior to 
any adjudication of the claim.  That was done in this case, 
and as otherwise described below, the VCAA notice is 
complete.

The VCAA imposes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, as well as a duty to notify the 
claimant what information and evidence, if any, the claimant 
is to provide, what evidence VA will attempt to obtain, and 
for the claimant to submit any information or evidence in his 
or her possession.  38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
also requires VA to assist the claimant with obtaining the 
evidence necessary to substantiate the claim.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2003).

In a letter dated in September 2001 (letter), the RO informed 
the veteran of the VCAA and VA's obligations under the act, 
to include the evidence needed to support his claim.  As to 
who would obtain what part of the evidence needed, the letter 
informed the veteran that the RO would obtain any records 
supportive of his claim, to include private treatment records 
he identified as related to this claim, provided he 
completed, signed, and returned, the enclosed VA Forms 21-
4142 to authorize VA to obtain them on his behalf.  The 
letter also informed the veteran to describe any additional 
evidence he desired or to send it to the RO, which the Board 
construes as reasonably informing him to submit any evidence 
in his possession.
The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2670, ___ (Dec. 16, 2003) (codified at 38 U.S.C.A. § 
5103(b)(3)); 38 C.F.R. § 3.159(b)(1) (2004); Opinion Of The 
General Counsel 1-2004 (February 24, 2004); Pelegrini v. 
Principi, 18 Vet. App. at 120-21; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

As concerns the duty to assist, the RO obtained the veteran's 
SMRs and arranged for an appropriate examination.  The 
veteran did not respond to the letter or otherwise request 
additional specific assistance, and there is no assertion 
that there is additional evidence to be obtained which may 
support his claim or that there was a request for assistance 
which has not been acted upon.  All records obtained or 
generated have been associated with the claim file.  The 
Board finds that the RO has complied with the duty to assist.  
38 C.F.R. § 3.159(c).

Factual background.

In his claim of July 2001, the veteran asserted only that he 
had been diagnosed with a hiatal hernia.  The November 2001 
rating decision denied the claim.

The SMRs reflect no entries for complaints, findings, or 
treatment for a hiatal hernia or related digestive pathology.  
The undated Report of Medical Examination For Retirement 
reflects that the veteran's abdomen and viscera were assessed 
as normal.

The January 1998 VA examination report reflects that physical 
examination revealed no hernia and the abdomen as normal.  
The diagnosis did not include a hernia or other abdominal 
pathology.

The veteran did not submit or reference any evidence which 
showed a current diagnosis of hiatal hernia.  A January 2002 
report of his private heart care provider, R.E.D., MD, which 
was received by the RO in June 2002, makes no mention of a 
hiatal hernia.  In his June 2002 notice of disagreement, the 
veteran again related that he had been diagnosed with a 
hiatal hernia.  In addition to the letter, the November 2001 
rating decision and the statement of the case (SOC) informed 
the veteran that he had not submitted any evidence of a 
hiatal hernia.  The case file reflects no record of either of 
those letters having been returned as undelivered.  The 
veteran's substantive appeal did not address the hernia 
claim.

Analysis.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the appellant's service, or by evidence 
that a presumptive period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against a finding of service connection, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.  When making a determination of 
service connection, VA must administer its regulations under 
a broad and liberal interpretation consistent with the facts 
in each case.  38 C.F.R. § 3.303(a).

There is no medical evidence of record that the veteran 
currently has a hiatal hernia.  Further, neither is there 
evidence of a complaint or treatment for a hernia during the 
veteran's active service.  There is neither a current 
disorder nor any linkage with active service.  Thus, there is 
no basis for an allowance of service connection.  38 C.F.R. 
§ 3.303.


ORDER

Entitlement to service connection for hiatal hernia is 
denied.


REMAND

The veteran is currently diagnosed as having coronary 
atherosclerosis, or CAD, which required insertion of a stent 
in December 2000.  The SMRs reflect several entries for 
complaints and findings of chest pain, elevated cholesterol 
readings, and clinical work-ups for heart pathology during 
the veteran's active service, beginning in 1983.  Clinical 
and diagnostic tests were interpreted as revealing no 
diagnosed heart pathology.  After complaining of chest pain 
which radiated down his arm while running, the veteran 
underwent a heart work-up in January 1995, and a myocardial 
infarction was ruled out.

An April 1996 EKG was interpreted as normal.  The Report of 
Medical Examination For Retirement reflects that the 
veteran's heart was assessed as normal but elevated 
cholesterol and triglycerides were noted, and further 
evaluation was recommended after his permanent location and 
retirement.

Dr. D's report reflects that the veteran presented in 
December 2000 with evidence of CAD at a relatively young age.  
Specifically, unstable angina and he was subsequently noted 
to have a high grade lesion of the left anterior descending, 
which required stenting.  Dr. D offered no comment or opinion 
as to the etiology of the veteran's CAD.  He did note the 
veteran's elevated cholesterol readings in 1981, and he 
commented that CAD is related to high cholesterol and family 
history, both of which the veteran manifested.

The case file reflects no evidence of the veteran having 
received a VA examination or review to determine any 
etiological relationship between his heart disorder and the 
symptomatology he manifested during his active military 
service.  See 38 C.F.R. § 3.159(c)(4).  The Board must await 
such input prior to conducting appellate review of this 
appeal.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Board also notes two 1995 untranslated German medical 
reports in the SMRs.  Although the apparent diagnosis is 
referenced in a subsequent January 1995 SMR entry as having 
ruled out a myocardial infarction, these documents will be 
translated if the matter is returned to the Board.

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his heart 
disorder since September 1996.  After 
securing the necessary release, the RO 
should obtain these records.

2.  After the above is complete, 
regardless of whether additional records 
are obtained, the RO should arrange for a 
comprehensive VA medical review of the 
veteran's case file by an appropriately 
qualified examiner to determine the 
etiology of the veteran's heart disorder.  
Request the reviewer the render an 
opinion of whether it is as least as 
likely as not (probability of at least 50 
percent) that the veteran's current heart 
disorder is related to any heart 
symptomatology manifested in active 
service, e.g., complaints of chest pain 
and laboratory findings of elevated 
cholesterol and triglycerides, or within 
year after his retirement from service.  
If the reviewer cannot render an opinion 
without an examination, the RO will 
arrange for an appropriate 
examination(s).  Please ensure that the 
case file is provided to the examiner(s).  
If no relationship is shown, that too 
should be noted in the claims folder.

4.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the SOC in light of all 
the other evidence of record.  To the 
extent that the benefit sought on appeal 
remains denied, issue the veteran a 
supplemental SOC and, if all is in order, 
return the case to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



